J. A16045/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.J.K., MINOR        :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
APPEAL OF: S.K., MOTHER                  :
                                         :          No. 3534 EDA 2017


                  Appeal from the Decree, October 4, 2017,
            in the Court of Common Pleas of Philadelphia County
            Family Court Division at No. CP-51-AP-0000913-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED AUGUST 03, 2018

      S.K. (“Mother”) appeals from the October 4, 2017 decree entered in the

Court of Common Pleas of Philadelphia County, Family Court Division,

involuntarily terminating her parental rights to her dependent child, A.J.K.,

male child, born in October of 2015 (“Child”), pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1         Mother’s counsel,

Michael J. Graves, Jr., Esq. (“Attorney Graves”), has filed a petition for leave

to withdraw as counsel and an Anders2 brief. After careful review, we affirm

the decree and grant Attorney Graves leave to withdraw.




1 In a separate decree entered on October 4, 2017, the trial court terminated
the parental rights of A.J.K.’s father, D.L.K. (“Father”), also pursuant to
Sections 2511(a)(1)(2), (5), (8), and (b). Father filed an appeal at Superior
Court Docket No. 3536 EDA 2017, and on June 11, 2018, a panel of this court
affirmed the decree terminating Father’s parental rights to A.J.K.

2See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J. A16045/18

      The record reflects that Child has two siblings, Z.L.K., born in June 2001,

and C.K., who was “about 20 years old” in 2015. (Notes of testimony, 10/4/17

at 13.)    On March 9, 2015, the Department of Human Services (“DHS”)

received a general protective services report alleging that Z.L.K. was truant,

that Z.L.K.’s school had attempted to contact Mother and Father, that Z.L.K.

was two school grades below her grade level, and that concerns existed

regarding the condition of the family home. (Id. at 10-11.) DHS attempted

to visit the home approximately four times, but Mother and Father failed to

respond.    (Id. at 11.)   After obtaining a break-in order, and with police

assistance, DHS entered the home on April 27, 2015. (Id. at 11-12.) Once

inside the home, DHS discovered that it was in deplorable condition. There

was trash, including empty soda bottles, pizza boxes, broken toys, and dog

waste, from the door all the way to the top of the top floor. (Id. at 12-13.)

The home reeked of the “stench of dog, dog urine, feces, old food, [and]

garbage.” (Id. at 19-20.) The bathtub was filled with trash. (Id. at 21.) The

children’s beds did not have bedsheets, the refrigerator was empty, and the

stove was inoperable. (Id. at 13.) The garage was filled with car parts from

floor to ceiling. (Id. at 12.)




                                      -2-
J. A16045/18

      DHS met with Child and Z.L.K., both of whom were not well kept. (Id.

at 14, 20.)3 Z.L.K. informed DHS that she had not had her hair done in a year

or two and did not know the last time she had taken a bath. (Id. at 20-21.)

DHS noted that Child had bruising on various parts of his body. (Id. at 14.)

Additionally, Child had not received well-child visits or immunizations for two

to three years. (Id. at 19.)

      DHS obtained an order for protective custody.           The trial court

adjudicated Child dependent on May 19, 2015. Shortly after being removed

from the home, Child was placed with S.T. (“Foster Mother”).

      The trial court held numerous permanency review hearings following

Child’s placement. Mother’s goals varied, but included visiting Child, cleaning

the home of debris and other items that posed a safety threat to Child,

obtaining permanent housing, completing parenting classes, and continuing

individual therapy. On September 18, 2017, DHS filed a petition for




3 DHS may have been able to speak with Child and Z.L.K. prior to April 28,
2015. (See trial court opinion, 1/24/18 at 4-5 (stating that on April 14, 2015,
Father answered the door and, although he did not allow DHS to enter the
home, DHS did speak with the children); petition for involuntary termination
of parental rights, 9/18/17 at Ex. A., statement of facts, ¶ h (same).) The
facts set forth in this memorandum are gleaned from the petition for
involuntary termination of parental rights hearing transcript.


                                     -3-
J. A16045/18

involuntary termination of parental rights to Child.4 On October 4, 2017, the

trial court conducted a hearing.5

      At the hearing, George Siti, a DHS social worker, outlined the case’s

history prior to adjudication. (Id. at 9-26.) Additionally, Dr. Erica Williams,

psychologist and director of forensic services at Forensic Mental Health

Services,   testified.     Dr.    Williams    testified   that   her   colleague,

Dr. William Russell, performed the initial parenting capacity evaluation on

Mother and that she performed the follow-up parenting capacity evaluation on

Mother and a bonding evaluation with Mother, Father, and Child. (Id. at 27.)

The ultimate conclusion of the December 2015 initial parenting evaluation of

Mother was that Mother did not present with the capacity to provide safety

and permanency to Child. (Id. at 33.) Particular concerns included Mother’s

chronic neglect of Child, Mother’s failure to meet Child’s needs, and Mother’s

inability or unwillingness to identify the role she played in order to minimize

those concerns.    (Id. at 33.)     Following a March 2017 parenting capacity

evaluation, Dr. Williams concluded that Mother did not present with the

capacity to provide safety and permanency to Child. (Id. at 36.) Dr. Williams




4 DHS also filed a petition to terminate Father’s parental rights to Child, and
the trial court terminated Father’s parental rights to Child on the same day it
terminated Mother’s rights.

5 The trial court set forth a comprehensive factual history of this case, together
with an extensive summary of the evidence presented at the hearing. (See
trial court opinion, 1/24/18 at 1-33.)


                                       -4-
J. A16045/18

noted that Mother “is a passive participant in her children’s lives and the

neglect that occurred to them.” (Id. at 39.)

        Dr. Williams also conducted a bonding evaluation.           (Id. at 40.) She

noted that Child had no interest in engaging with Mother and that Child

referred to Mother by her first name. (Id. at 41-42.) Dr. Williams further

noted that during the evaluation, Child became the adult in the room. (Id. at

43.) Child then opted to end the visit. When Mother called to him, Child

ignored Mother. When Mother asked for a hug and kiss goodbye, Child said

“no.” When Mother tried to hug Child, he ducked and left. Dr. Williams opined

that Child would not suffer irreparable harm if the trial court terminated

Mother’s parental rights. (Id. at 44.)

        Reginald Nelson, the case manager at Catholic Community Services, a

Community Umbrella Agency, also testified.            Mr. Nelson stated that issues

existed    in   the   current    home,    including   DHS’s   observation   of    drug

paraphernalia in the home and its concerns regarding the individuals living in

the current home, clutter in the home, and sleeping arrangements. (Id. at

75-76.) Mr. Nelson further testified that Child did not want to attend parental

visitations and resisted visitations by being non-cooperative and hiding. (Id.

at 81-82.) Mr. Nelson stated that when he first met Child, Child had bruising

and sores on his body and a cockroach was pulled out of his right ear. (Id.

at 83.) Mr. Nelson testified that Child’s interactions with Foster Mother are

“very     positive[,]”   there   “seems    to   be    a   strong   bond   there   with



                                          -5-
J. A16045/18

[Foster Mother,]” and Child seems “very secure” with Foster Mother. (Id. at

85.)   He opined that Child would not suffer irreparable harm if Mother’s

parental rights were terminated. (Id.) Mr. Nelson further stated that Mother

does not call him to inquire about Child’s well-being. (Id. at 86.) He further

noted that Child alleged that before being removed from Father and Mother’s

home, he had been “locked in the trunk of a vehicle and locked in a room for

a period of time.” (Id. at 86.) Mr. Nelson stated that Child refers to his foster

parents as mom and dad.        (Id. at 105.)    He opined that termination of

Mother’s parental rights would be in Child’s best interests. (Id.)

       Dr. Beverly Ingles, a psychologist, also testified.   She sees Child in

therapy on a bi-weekly basis. (Id. at 108.) Dr. Ingles stated that Child is

very responsive to Foster Mother and is very well bonded with her. (Id. at

114.) She has observed that Child’s visits with his parents are very difficult

for Child. Child has nightmares after the visits and states that he does not

like his parents because they are “bad.”       (Id. at 114-115.)     She further

testified that Child refers to Father and Mother by their first names and refers

to his foster parents as mom and dad. (Id. at 115.) Dr. Ingles opined that

removing Child from the foster home would be harmful and produce

“devastating effects.” (Id. at 117.)

       Foster Mother testified that when Child arrived in her home, he was

“sad, frightened and confused.”     (Id. at 122.)   She stated that Child was

clingy, had nightmares, and asked her to stay by his bed at night. (Id.) She



                                       -6-
J. A16045/18

further stated that Child is much better now, that her relationship with Child

is excellent, and that Child goes to her and her husband with his fears and

anxieties. (Id. at 124.)

      Mother testified that Child permitted Mother to hug him during visits,

but after eight or nine months, Child “seemed to get more angry, frustrated.”

(Id. at 166-167.) Mother stated that she completed parenting classes and

received a perfect attendance certificate.    (Id. at 170-171.)    She further

testified that she was receiving behavioral health treatment.     (Id. at 171-

172.) Mother stated that she now spends a lot of time “scrubbing floors.”

(Id. at 174.) She claimed that she was putting money aside and “looking into

a VA loan so that [she and Father] can buy a house outright[,]” but that at

the time she and Father “checked into it[, the VA] said [Father] wasn’t eligible

for any benefits.” (Id. at 174-175.) Mother further testified that she believes

that the reason Child was removed from the family home was because she

was “selfish” and “got bogged down by grief” over her father’s death in

November 2015. (Id. at 177-178.) She further testified that she did not

provide Child with needed medical services prior to removal because the

family “didn’t have medical insurance at the time.” (Id. at 177-178.)

      Following the close of testimony, the trial court involuntarily terminated

Mother’s parental rights to Child, finding that DHS presented clear and

convincing evidence for termination of Mother’s maternal rights under




                                     -7-
J. A16045/18

Sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act and that

termination would be in Child’s best interest.

      On October 30, 2017, Mother filed a notice of appeal and a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Subsequently, the trial court filed its Rule 1925(a) opinion. Mother’s counsel

then filed a petition for leave to withdraw as counsel and an Anders brief.

      Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, he or she must do the following:

            (1)   petition the court for leave to withdraw stating
                  that after making a conscientious examination
                  of the record . . . , counsel has determined the
                  appeal would be frivolous;

            (2)   file a brief referring to anything that might
                  arguably support the appeal . . . ; and

            (3)   furnish a copy of the brief to defendant and
                  advise him of his right to retain new counsel,
                  proceed pro se, or raise any additional points
                  he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa.Super. 2004) (citation omitted). 6

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

supreme court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:




6 In In re V.E., 611 A.2d 1267, 1274-1275 (Pa.Super. 1992), this court
extended the Anders principles to appeals involving the termination of
parental rights. “When considering an Anders brief, this Court may not
review the merits of the underlying issues until we address counsel’s request
to withdraw.” In re S.M.B., 856 A.2d at 1237.


                                     -8-
J. A16045/18


           (1)    provide a summary of the procedural history
                  and facts, with citations to the record;

           (2)    refer to anything in the record that counsel
                  believes arguably supports the appeal;

           (3)    set forth counsel’s conclusion that the appeal is
                  frivolous; and

           (4)    state counsel’s reasons for concluding that the
                  appeal is frivolous. Counsel should articulate
                  the relevant facts of record, controlling
                  case law, and/or statutes on point that have led
                  to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned

requirements, the court then must undertake an independent examination of

the record to determine whether the appeal is wholly frivolous.” In re S.M.B.,
856 A.2d at 1237.

     Attorney    Graves   has   substantially   complied   with   each   of   the

requirements of Anders. Although Attorney Graves does not directly state in

his petition that after making a conscientious examination of the record he

has determined that the appeal is frivolous, he states he is filing an Anders

brief and references Santiago. Further, in the Anders brief, which counsel

forwarded to Mother, along with the petition, counsel directly states that he

has made a conscientious examination of the record and determined the

appeal is frivolous. (Anders brief at 15.) Further, Attorney Graves’s Anders

brief comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, attached to Attorney Graves’s petition for


                                     -9-
J. A16045/18

leave to withdraw is a copy of his April 11, 2018 letter to Mother advising

Mother of her right to proceed pro se or retain alternate counsel and stating

Attorney Graves’s intention to seek permission to withdraw. We note that the

record reveals that Mother filed no response. Accordingly, Attorney Graves

has substantially complied with the procedural requirements for withdrawing

from representation, and we will proceed with our own independent review.

      In the Anders brief, Attorney Graves raises the following issue:

“Whether there was a legal basis for terminating Mother’s parental rights

pursuant to 23 Pa.C.S.A. [§§] 2511(a)(1), (a)(2), (a)(5), (a)(8) and (b) to

change goal from reunification to adoption.”        (Anders brief at 6 (full

capitalization omitted).)

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].


                                     - 10 -
J. A16045/18



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).       “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d
387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,



                                    - 11 -
J. A16045/18

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have long held

that, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b).      In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).     Here, we analyze the court’s termination decree pursuant to

Subsections 2511(a)(2) and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in regard
                    to a child may be terminated after a petition
                    filed on any of the following grounds:

             ....

                    (2)   The    repeated     and    continued
                          incapacity, abuse, neglect or refusal
                          of the parent has caused the child
                          to be without essential parental
                          care,    control   or   subsistence
                          necessary for his physical or mental
                          well-being and the conditions and
                          causes of the incapacity, abuse,
                          neglect or refusal cannot or will not
                          be remedied by the parent.

             (b)    Other     considerations.--The     court      in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of the
                    child. The rights of a parent shall not be


                                      - 12 -
J. A16045/18


                  terminated solely on the basis of environmental
                  factors such as inadequate housing, furnishings,
                  income, clothing and medical care if found to be
                  beyond the control of the parent. With respect
                  to any petition filed pursuant to subsection
                  (a)(1), (6) or (8), the court shall not consider
                  any efforts by the parent to remedy the
                  conditions described therein which are first
                  initiated subsequent to the giving of notice of
                  the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being; and (3) the causes of the incapacity, abuse,
            neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).         “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of


                                    - 13 -
J. A16045/18

services,   may   properly   be   rejected    as   untimely   or   disingenuous.”

In re A.L.D., 797 A.2d at 340 (internal quotation marks and citations

omitted).

      Here, in terminating Mother’s parental rights, the trial court noted that

when DHS removed Child from the home, the home was uninhabitable due to

the “collection of junk and trash,” the children were unkempt, Z.L.K. had not

been attending school, and the children had not received medical care. (Notes

of testimony, 10/4/18 at 184.) Although the trial court acknowledged that

Mother had attended parenting classes, it emphasized that after 30 months of

doing so, Mother was still unable to recognize the issues that resulted in Child’s

removal from the home and that Mother had failed to demonstrate that she

benefited from parenting classes and was able to parent, keep Child safe, and

provide for Child’s well-being going forward. (Id. at 185-188.)

      The trial court further noted that Mother and Father’s current home

became appropriate only within the few weeks preceding the hearing because

they “moved into another building rather than address the mess that they had

created” in the previous home. (Id. at 186-187.) The trial court found that

Mother and Father failed to take any concrete steps to put themselves in a

position to parent Child. (Id. at 187.) Additionally, the trial court noted that

“[f]rom the beginning when [C]hild was placed he became a different child.”

(Id.) It referenced the experts’ opinions that therapy and education have not

improved Mother’s status as a parent and noted that Mother is “unconnected



                                     - 14 -
J. A16045/18

to reality and that’s a safety factor for this [C]hild going forward.” (Id. at

189-190.) The trial court concluded that the record is clear and convincing

that Mother is not able to parent Child.      (Id. at 188; see also trial court

opinion, 1/24/18 at 36-39.)

      We conclude that the record supports the trial court’s factual findings

and that the trial court did not abuse its discretion in terminating Mother’s

parental rights under Section 2511(a)(2). The record demonstrates that the

conditions that existed upon removal establish repeated and continued

incapacity, abuse, neglect, or refusal of Mother that caused Child to be without

essential parental care, control, or subsistence necessary for his physical or

mental well-being. The record also supports the trial court’s conclusion that

Mother continued to lack capacity to parent Child.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
            A.2d [481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,
53 A.3d at 791.       However, as discussed below,



                                     - 15 -
J. A16045/18


             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”       In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in



                                      - 16 -
J. A16045/18

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 73 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Mother’s parental rights favored

Child’s needs and welfare, the trial court noted Mr. Nelson’s testimony that

Child did not ask for Mother; referred to his parents by their first names;

referred to his foster parents as mom and dad; and seeks his foster parents

for safety, comfort, and to meet his daily needs. (Trial court opinion, 1/24/18

at 40.) It further noted that Dr. Ingles testified that Child is well bonded to

Foster Mother and that Child did not want to visit his parents. (Id.) It also

referenced the bonding evaluation, which concluded that Child would not

suffer irreparable harm if the trial court terminated Mother’s parental rights.

(Id.) The trial court found that termination would best serve Child’s needs

and welfare and that Child would not suffer irreparable harm if Mother’s

parental rights were terminated. (Id. at 40-41.) Our review of the record

supports this determination, and the trial court did not abuse its discretion in

terminating Mother’s parental rights.




                                     - 17 -
J. A16045/18

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under Sections 2511(a)(1), (2), (5), (8), and (b). Moreover,

after a thorough review of the Anders brief,7 the pertinent law, and our

independent examination of the certified record, we conclude that the appeal

is frivolous and unsupported in law or in fact.

      Decree affirmed. Petition of Attorney Graves for leave to withdraw as

counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 8/3/18




7 We note that by correspondence to dated May 1, 2018, DHS informed this
court that it elected against filing an appellee’s brief in this matter as a result
of the Anders brief filed by Attorney Graves.


                                      - 18 -